Citation Nr: 1311961	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  06-14 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left inguinal hernia.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis of the right hip.

3. Entitlement to service connection for a left inguinal hernia.

4. Entitlement to service connection for arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 1994 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a VA Decision Review Officer (DRO) at January 1995 and August 2009 hearings conducted at the RO.  Transcripts of these hearings are of record.

This case was previously before the Board in December 2012, at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.

The Veteran has submitted a number of treatment records related to rheumatoid arthritis.  However, service connection for rheumatoid arthritis has been previously denied by a final March 2001 rating decision.  It appears the Veteran is seeking to reopen a claim of service connection for this disability.  As this issue is not currently in appellate status, it is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for a left inguinal hernia and arthritis of the right hip are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A March 1993 rating decision denied the Veteran's claim of entitlement to service connection for a left inguinal hernia.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence submitted since the March 1993 rating decision denying service connection for a left inguinal hernia, not previously considered, is of such significance that it must be considered to fairly decide the merits of the claim.

3. A May 2000 rating decision denied the Veteran's claim of entitlement to service connection for right hip arthritis.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

4. Evidence received since the May 2000 rating decision denying service connection for right hip arthritis is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for right hip arthritis and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The March 1993 rating decision denying the claim of service connection for a left inguinal hernia is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the March 1993 rating decision is new and material and the claim of service connection for a left inguinal hernia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1994).

3. The May 2000 rating decision denying the claim of service connection for right hip arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002).

4. Evidence received since the May 2000 rating decision is new and material and the claim of service connection for right hip arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the applications to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's original claim of service connection for a left inguinal hernia in March 1993, considering service treatment records and the Veteran's claim for benefits.  In the March 1993 denial, the RO determined that service connection for a left inguinal hernia was not warranted because the evidence did not establish an etiological link between the Veteran's current disability and his active service, specifically noting no in-service evidence of a hernia.  

The RO also denied the Veteran's claim of service connection for right hip arthritis in May 2000, considering service treatment records and post-service VA treatment records.  In the May 2000 denial, the RO determined that service connection or right hip arthritis was also not warranted because the evidence did not establish an etiological link between the Veteran's current disability and his active service.  

The Veteran was notified of this decision and of his procedural and appellate rights by letters dated March 1993 and May 2000, respectively.  He did not complete an appeal of either rating decision.  Thus, both the March 1993 and May 2000 rating decisions are final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The Veteran filed his application to reopen the claim of service connection for a left inguinal hernia in 1994.  The provisions of 38 C.F.R. § 3.156(a) pertaining to the submission of new and material evidence have been amended during the course of this appeal, applying to claims filed on or after August 29, 2001.  As such, with respect to the application to reopen the claim for service connection for a left inguinal hernia, the Board will apply the regulations in effect prior to the 2001 changes.  However, as the Veteran filed the application to reopen the claim of service connection for right hip arthritis in 2004, the current regulations are applicable to this claim.

Pertaining solely to the claim for a left inguinal hernia, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1994).

Pertaining to the claim for right hip arthritis, the amended regulations provide that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to both the March 1993 and May 2000 rating decisions, significant treatment records, both VA and private, have been associated with the claims file.  Significantly, the Veteran has provided testimony regarding both disabilities at hearings before a VA DRO.  At a January 1995 DRO hearing, the Veteran testified that he initially experienced back pain in approximately 1983, and his pain progressed off and on as he was required to lift heavy artillery projectiles weighing approximately 100 pounds.  He further testified that he suffered pain through a 1990 hernia repair surgery and has also stated that he was informed his hernia was caused by heavy lifting.

At an August 2009 DRO hearing, the Veteran testified that he first started experiencing right hip pain in 1979, and sought treatment at that time.  He further testified that he received treatment for his right hip condition at a VA facility in Dallas the month following service separation, and was diagnosed with rheumatoid arthritis of the right hip in 2000.  He has stated that he suffered from related symptomatology continuously since active service.

With respect to the claim for a left inguinal hernia, the Veteran has provided testimony, presumed credible for the purpose of reopening, pertaining to an element of his service connection claim, namely in-service symptomatology.  As such, the evidence received since the March 1993 rating decision is new and material and is of such significance that it must be considered in order to fairly decide the merits of the claim.

The Board also concludes that the August 2009 testimony constitutes new and material evidence with respect to the issue of service connection for right hip arthritis.  This evidence was not previously of record at the time of the last prior denial.  It is not cumulative of prior records because it provides evidence of in-service symptomatology and a continuity of symptomatology since.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection for right hip arthritis.

As the Board has determined new and material evidence has been received under relevant regulations, the Veteran's claims of entitlement to service connection for a left inguinal hernia and right hip arthritis are reopened.  


ORDER

New and material evidence having been received, the claim of service connection for a left inguinal hernia is reopened; to this extent only, the claim is granted.

New and material evidence having been received, the claim of service connection for right hip arthritis is reopened; to this extent only, the claim is granted.


REMAND

As noted above, the Board has reopened the Veteran's claims of service connection for a left inguinal hernia and right hip arthritis.  However, for the reasons discussed below, the Board has determined that additional development is required prior to a decision on the merits of these claims.

The Veteran has not yet been provided a VA examination to address either of his service connection claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to an left inguinal hernia, the Board again notes the Veteran has testified that he suffered from pain around the hip area which progressed after lifting heavy objects.  Further, VA treatment records note treatment for a hernia at least as early as May 1990, and an April 1992 operation report notes the Veteran had then suffered from a left inguinal hernia for approximately four years.  Such evidence provides an "indication" that the Veteran's left inguinal hernia was incurred during his time in active service and triggers VA's duty to provide him a medical examination.  McLendon, supra.

With regards to right hip arthritis, the record is somewhat unclear as to whether the Veteran suffers specifically from arthritis of the right hip apart from rheumatoid arthritis in general, which is the subject of a separate claim referred for consideration of reopening this previously denied claim above.  Further, the Board again notes the Veteran has provided testimony regarding in-service hip pain and a continuity of symptomatology since.  As such, a VA examination should be provided to address whether the Veteran suffers from arthritis of the right hip and, if so, whether such condition is etiologically related to his period of active service.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any left inguinal hernia and/or residuals thereof.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI (Compensation and Pension Records Interchange), and AMIE (Automated Medical Information Exchange)) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

a. Provide a current diagnosis of any left inguinal hernia, including any post-surgical residuals. 

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left inguinal hernia (or related residuals) is etiologically related to (incurred in, caused or aggravated by) his period of active service, to include duties involving heavy lifting.   
The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA examination to address the nature and etiology of any arthritis of the right hip.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI (Compensation and Pension Records Interchange), and AMIE (Automated Medical Information Exchange)) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:  

a. Provide a current diagnosis of any arthritis of the right hip, specifically commenting on whether any arthritis other than rheumatoid arthritis is present.  

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right hip arthritis is etiologically related to (incurred in, caused or aggravated by) his period of active service.  In rendering this opinion, the examiner must specifically comment on the Veteran's assertion of in-service hip pain and continuity of symptomatology since.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


